DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed April 20, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1, 10, and 19 have been amended. Claims 1-19 remain pending in the application and are provided to be examined upon their merits. 
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 103 previously set forth in the Final Office Correspondence mailed September 2, 2021.
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance as has been currently administered through the USPTO, the Claims qualify as eligible subject matter that is not herein rejected by the USPTO under 35 U.S.C. 101 under the  USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance applicable during examination before the USPTO. Regarding the independent Claims, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as evidenced by the prosecution record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1-8, 10-17, and 19 are not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. Relevant to the claimed subject matter is U.S. Patent Application Publication No. US 2019/0043050 A1 of Smith; Ned M. et al., (hereinafter "SMITH") in view of U.S. Patent Application Publication No. US 2003/0204625 A1 of Cain, Joseph Bibb, (hereinafter "CAIN") in further view of U.S. Patent Application Publication No. US 2019/0026146 A1 of PEFFERS; SIMON N. et al., (hereinafter "PEFFERS"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS is deemed the most similar relevant cited prior art. Claim 1 is an independent claim. 
Regarding and as per CLAIM 1, a computer-implemented method for verifying a transaction in a blockchain network, (SMITH: discloses "computer implemented method" par. [0191], Claim 19 and "verify a time estimate from each of one or more other node, [] if the time match is determined, to commit to the blockchain a transaction that includes a time stamp" pars. [0173], [0182], see also par. [0191] or "[t]he transaction can be retried by verifying the time estimate from each of the one or more other node, determining a time match of the updated time estimate of the first node with the time estimates from each of the one or more other node, and [] committing to the blockchain a transaction that includes a time stamp" par. [0174), [0183], see also par. [0192] and "the transaction" pars. [0082], [0124]-[0126], Claims 2, 11, 20 and "blockchain [] network" pars. [0069], [0074], [0077], [0084], [0104], [0166]) 
• 1 ¶ 2 • wherein the blockchain network comprises nodes participating in performing the transaction, the computer-implemented method comprising: (SMITH: discloses "the nodes" pars. [0104], [0110], [0112], [0114], [0124], [0128], [0146]] and "participating node[]s" par. [0126] and "perform [] transaction" pars. [0104], [0120], [0126]) 
• 1 ¶ 3 • grouping the nodes of the blockchain network into a plurality of clusters of nodes; (SMITH: doesn't expressly and explicitly recite grouping the nodes of the blockchain network into a plurality of clusters of nodes; --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "a plurality of nodes grouped into clusters of nodes" par. [0009]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "grouping" and [2] "a plurality of clusters of nodes" which are disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon fails to record within its explanations the reciting explicitly and expressly of [1] "grouping" and [2] "a plurality of clusters of nodes" as recited in the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of CAIN which sufficiently teaches the features apposite to the claimed invention as pointed out above with citation(s) to exemplary disclosures within CAIN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SMITH by adding or substituting the features [1] "grouping" and [2] "a plurality of clusters of nodes" as taught and/or suggested by CAIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH with these above-described teachings of [1] "grouping" and [2] "a plurality of clusters of nodes" sufficiently taught, suggested, and/or disclosed in CAIN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to provide a method [] in ad-hoc networks that is particularly well suited for networks having a relatively large number of nodes". (CAIN: par. [0008]). 
• 1 ¶ 4 • for at least one cluster within the plurality of clusters of nodes: (SMITH: discloses "one or more cluster tree of linked devices" pars. [0034], [0039] and "a cluster tree of linked devices and networks" par. [0039] or "[c]lusters of IoT devices" par. [0052] or "a cluster of devices that may be grouped to perform a specific function" par. [0053]) 
• 1 ¶ 5 • determining, for each node within the at least one cluster, performance parameter values; (SMITH: discloses "a strength of function of trusted execution environment (TEE) technology used in the various nodes can help provide information relating to the trustworthiness of [] each node[; t]his can be used as a weighting factor" par. [0116]) 
• 1 ¶ 6 • calculating, for each node within the at least one cluster, a weighted sum of the determined performance parameter values; (SMITH: doesn't expressly and explicitly recite calculating, for each node within the at least...sum of the determined performance parameter values; --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "a weighted sum where a node calculates the metric" par. [0032] or "[a] [] metric may also be calculated as a weighted sum of link and node metric components" par. [0035]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "calculating" and [2] "a weighted sum" which are disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon does not mention within its writings an explicit and express recitation of [1] "calculating" and [2] "a weighted sum" as required by the claim under examination. Nonetheless, herein relied upon are portions of the disclosure of CAIN which sufficiently teaches the features applicable to the claimed invention as commented about above with citation(s) to exemplary disclosures within CAIN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SMITH by adding or substituting the features [1] "calculating" and [2] "a weighted sum" as taught and/or suggested by CAIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH with these aforementioned teachings of [1] "calculating" and [2] "a weighted sum" sufficiently taught, suggested, and/or disclosed in CAIN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to provide a method [] in ad-hoc networks that is particularly well suited for networks having a relatively large number of nodes". (CAIN: par. [0008]). 
• 1 ¶ 7 • designating a node, of the at least one cluster, with a highest (SMITH: discloses "[t]his [] trustworthiness weighting can be used as a factor to select [] the node with the more accurate [that] may win" par. [0116]) weighted sum as a cluster leader; (SMITH: doesn't expressly and explicitly recite as a cluster leader; --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "cluster leader node" Abstract, pars. [0009], [0011]-[0015], [0031]-[0034], [0048]-[0055], [0057]-[0065], Claims 1, 4-5, 7-8, 10, 14, 16-19, 21, 25, 28-29, 31, 33-34), [See Remarks Below] 
With respect to above-noted claimed element "a cluster leader" which is disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon omits to include within its writings an explicit and express recital of a cluster leader as required by the claim being considered. However, herein relied upon are portions of the disclosure of CAIN which sufficiently teaches the feature apposite to the claimed invention as pointed out above with reference(s) to exemplary disclosures within CAIN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SMITH by adding or substituting the feature a cluster leader as taught and/or suggested by CAIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH with these aforementioned teachings of "a cluster leader" sufficiently taught, suggested, and/or disclosed in CAIN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to provide a method [] in ad-hoc networks that is particularly well suited for networks having a relatively large number of nodes". (CAIN: par. [0008]). 
• 1 ¶ 8 • designating a number of nodes, of the at least one cluster, whose weighted sum is less than the highest weighted sum, as sub-cluster (SMITH: discloses "the blockchain proof-of-work requires a majority of nodes to agree" par. [0118] or "the blockchain process does not accept a block hash that a majority of nodes disagree" par. [0119] or "determined based on whether a majority of nodes agree" par. [0144] and "nodes with less accurate times" par. [0144] or "a second node [] using a clock using a quartz crystal[] weighted" par. [0116] and "a cluster tree of linked devices and networks" par. [0039]) leaders (SMITH: doesn't expressly and explicitly recite leaders --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "cluster leader node" Abstract, pars. [0009], [0011]-[0015], [0031]-[0034], [0048]-[0055], [0057]-[0065], Claims 1, 4-5, 7-8, 10, 14, 16-19, 21, 25, 28-29, 31, 33-34), [See Remarks Below] , wherein those (SMITH: discloses as described previously in this paragraph) nodes designated (SMITH: doesn't expressly and explicitly recite designated --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) as the cluster leader and the sub-cluster leaders represent a predefined percentage (SMITH: discloses as described previously in this paragraph) of the weighted sums of the performance parameter values of the at least one cluster; (SMITH: doesn't expressly and explicitly recite of the weighted sums of the performance parameter values of the at least one cluster; --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "a weighted sum where a node calculates the metric" par. [0032] or "[a] [] metric may also be calculated as a weighted sum of link and node metric components" par. [0035]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "leaders" and [2] "designated" and [3] "of the weighted sums" which are disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon does not include within its descriptions an explicit and express recitation of [1] "leaders" and [2] "designated" and [3] "of the weighted sums" as presented within the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of CAIN which sufficiently teaches the features appurtenant to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within CAIN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SMITH by adding or substituting the features [1] "leaders" and [2] "designated" and [3] "of the weighted sums" as taught and/or suggested by CAIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH with these above-described teachings of [1] "leaders" and [2] "designated" and [3] "of the weighted sums" sufficiently taught, suggested, and/or disclosed in CAIN because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to provide a method [] in ad-hoc networks that is particularly well suited for networks having a relatively large number of nodes". (CAIN: par. [0008]). 
• 1 ¶ 9 • dynamically adjusting transaction throughput of the blockchain network so that the transaction throughput does not deviate from a transaction load generated by the at least one cluster; and (SMITH: doesn't expressly and explicitly recite dynamically adjusting transaction throughput of...by the at least one cluster; and --- however PEFFERS: clearly discloses, teaches, and/or suggests the feature -- "blockchain transaction processing (e.g., acceleration) based on core scaling, hardware accelerators (e.g., field-programmable gate array (FPGA) circuit and/or application-specific integrated circuit (ASIC)), and/or (e.g., smart) network interface controller (NIC) hardware (e.g., circuit)[;] a NIC connects a computer (e.g., component thereof) to a network[;] provide for software and hardware techniques, for example, secure enclaves, hardware security modules, and/or a set of data plane libraries and network interface controller drivers for data (e.g., packet) processing (e.g., a data plane development kit (DPDK)) as a way to accelerate certain types of private and secure transaction processing, e.g., where custom hardware is not appropriate[;] provide an architecture for integrating hardware circuitry (e.g., hardware accelerator or accelerators) into a computing system, e.g., including a new dispatcher component to distribute work to processing (e.g., execution) units and/or perform initial processing on incoming transactions[;] scale beyond a threshold of (e.g., about 1,000) transactions per second[;] reduce the bottleneck for transaction processing due to complex functions, for example, (e.g., elliptic curve digital signature algorithm (ECDSA)) key recovery, (e.g., ECDSA) signature verify, and execution of the transaction (or smart contract) itself[;] reduce the bottleneck for transaction processing for enhanced privacy and security guarantees, e.g., such as zero knowledge proofs and homomorphic encryption having a higher compute cost[;] provide for hardware and methods for accelerating transaction processing to improve throughput, latency, and/or security[; t]he actual approach taken in any given deployment may vary based on the requirements of the domain[; t]o ease the burden in developing domain specific solutions[;] provide a modular architecture supporting multiple accelerator types and/or a dispatcher to intelligently distribute transactions to heterogeneous execution units and/or accelerators for processing[;] provide for acceleration techniques and hardware for blockchain transaction processing, e.g., with multicore scaling, hardware accelerators (e.g., field-programmable gate array (FPGA) circuit and/or application-specific integrated circuit (ASIC)), (e.g., smart) network interface controller (NIC) hardware (e.g., circuit), instruction level enhancements, hardware security modules, secure enclaves, and/or a set of data plane libraries and network interface controller drivers for data (e.g., packet) processing (e.g., a data plane development kit (DPDK))[;] provide for added value in one or more of the following domains: financial settlement, payments, remittance, supply chain, autonomous vehicle, and/or black box vehicle recorder" par. [0054] or "load balancing" pars. [0109], [0113] or "reducing the key recovery load in workloads with locality of key use" par. [0068]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "dynamically adjusting" and [2] "throughput" and [3] "does not deviate" and [4] "load generated" which are disclosed by PEFFERS: the teachings and/or suggestions within the disclosures of SMITH and CAIN thus far relied upon fail to record within the authors' writings an explicit and express recitation of [1] "dynamically adjusting" and [2] "throughput" and [3] "does not deviate" and [4] "load generated" as presented within the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of PEFFERS which sufficiently teaches the features apposite to the claimed invention as commented about above with citation(s) to exemplary disclosures within PEFFERS that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of SMITH and CAIN by adding or substituting the features [1] "dynamically adjusting" and [2] "throughput" and [3] "does not deviate" and [4] "load generated" as taught and/or suggested by PEFFERS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH and CAIN with these aforementioned teachings of [1] "dynamically adjusting" and [2] "throughput" and [3] "does not deviate" and [4] "load generated" sufficiently taught, suggested, and/or disclosed in PEFFERS because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "provide for acceleration techniques (e.g., hardware accelerator, network interface circuit (NIC) and/or a dispatcher) to improve performance around blockchain transaction processing latency and throughput[] for hardware and combined hardware/software based techniques". (PEFFERS: par. [0044]). 
• 1 ¶ 10 • verifying the transaction for the at least one cluster (SMITH: discloses "verify a time estimate from each of one or more other node, [] if the time match is determined, to commit to the blockchain a transaction that includes a time stamp" pars. [0173], [0182], see also par. [0191] or "[t]he transaction can be retried by verifying the time estimate from each of the one or more other node, determining a time match of the updated time estimate of the first node with the time estimates from each of the one or more other node, and [] committing to the blockchain a transaction that includes a time stamp" par. [0174), [0183], see also par. [0192] and "the transaction" pars. [0082], [0124]-[0126], Claims 2, 11, 20 and "one or more cluster tree of linked devices" pars. [0034], [0039]) by the cluster leader (SMITH: doesn't expressly and explicitly recite by the cluster leader --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "cluster leader node" Abstract, pars. [0009], [0011]-[0015], [0031]-[0034], [0048]-[0055], [0057]-[0065], Claims 1, 4-5, 7-8, 10, 14, 16-19, 21, 25, 28-29, 31, 33-34) and the sub-cluster (SMITH: discloses "a cluster tree of linked devices and networks" par. [0039]) leaders (SMITH: doesn't expressly and explicitly recite leaders --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) , 
• 1 ¶ 11 • wherein verifying comprises concluding the transaction information in a block that is published to the network (SMITH: discloses "[a] blockchain (sometimes referred to as a block chain) is a continuously growing list of records, called blocks, which can be linked and secured using cryptography[; e]ach block can contain a cryptographic hash of the previous block, a timestamp and transaction data[; a] blockchain can be resistant to modification of the data[; i]t can be an open distributed ledger that can record transactions between parties efficiently and in a verifiable and permanent manner[; a] blockchain can be managed by a peer-to-peer network collectively adhering to a protocol for inter-node communication and validating new blocks[; o]nce recorded, the data in a block cannot be altered retroactively without the alteration of all subsequent blocks" par. [0074] and "blockchain [] network" pars. [0069], [0074], [0077], [0084], [0104], [0166]) after (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest after --- exactly as recited in this claim) the transaction is broadcast to the blockchain network. (SMITH: discloses "[n]etwork 700 includes party A node 702, party B node 704, auditor node 706, and bank node 708, in which blockchain technology provides the participants (party A, party B, auditor, and bank) to share a ledger of transactions that is digitally signed and encrypted[; i]n some embodiments, nodes 702, 704, 706, and 708 can be compute nodes[; t]he ledger can be updated through peer-to-peer replication each time a transaction occurs[; t]his peer-to-peer replication can be implemented in a manner that each participant (nodes 702, 704, 706, and 708) in the network 700 can act as both a publisher and as a subscriber[; e]ach node can receive or send transactions to other nodes, and the data is synchronized across the network 700 as it is transferred" par. [0077]) 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 2, the computer-implemented method (SMITH: discloses "computer implemented method" par. [0191], Claim 19) of claim 1, 
• 2 ¶ 2 • wherein the performance parameter values comprise at least one parameter selected from the group consisting of a number of transactions performed by the node in a first given time period, a number of transactions verified by the node in a second given time period, a period during which the node has been part of the blockchain network, a percentage of up-time of the node in the blockchain network, a processing power of the node measurable in floating point operations per second or number of hash calculations, memory and/or storage capacities, network bandwidth, CPU clock rate, number of CPUs, bus throughput, and number of threads per CPU. (SMITH: discloses "a strength of function of trusted execution environment (TEE) technology used in the various nodes can help provide information relating to the trustworthiness of [] each node[; t]his can be used as a weighting factor" par. [0116] and "[t]his [] trustworthiness weighting can be used as a factor to select [] the node with the more accurate [that] may win" par. [0116] and "verify a time estimate from each of one or more other node, [] if the time match is determined, to commit to the blockchain a transaction that includes a time stamp" pars. [0173], [0182], see also par. [0191] or "[t]he transaction can be retried by verifying the time estimate from each of the one or more other node, determining a time match of the updated time estimate of the first node with the time estimates from each of the one or more other node, and [] committing to the blockchain a transaction that includes a time stamp" par. [0174), [0183], see also par. [0192] and "blockchain [] network" pars. [0069], [0074], [0077], [0084], [0104], [0166] and "communications from one IoT device may be passed along the most convenient path to reach the gateways 310, for example, the path having the fewest number of intermediate hops, or the highest bandwidth" par. [0061]) 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 3, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 3 ¶ 2 • wherein the transaction is part of a distributed ledger program. (SMITH: discloses "distributed ledger transactions" pars. [0023], [0114] or "distributed ledger systems" par. [0075] or "distributed ledger approaches" par. [0075]) 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 4, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 4 ¶ 2 • wherein the nodes are geographically distributed. (SMITH: discloses "the nodes" pars. [0104], [0110], [0112], [0114], [0124], [0128], [0146]] and "geographic locations of the nodes" par. [0127]) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 5, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 5 ¶ 2 • wherein the nodes of one of the clusters are co-located. (SMITH: discloses "one or more cluster tree of linked devices" pars. [0034], [0039] and "three transient IoT devices 412, 414, and 416 have joined the fog device 402[; i]n these cases, the IoT device may be built into the IoT devices, or may be an app on a smart phone carried by a person[; o]ther IoT devices may also be present, such as IoT devices in moving computers located in vehicles such as automobiles or drones, and the like" par. [0062]) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 6 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. 
Regarding and as per CLAIM 6, the computer-implemented method of claim 5, See Prior Comment(s) at Claim 2 Par. 1; 
• 6 ¶ 2 • wherein the clusters are geographically distributed. (SMITH: discloses "geographic locations of the nodes" par. [0127]) Line Comment: (SMITH: discloses "[c]lusters of IoT devices, such as the remote weather stations 314 or the traffic control group 306, may be equipped to communicate with other IoT devices as well as with the cloud 302" par. [0052]) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 7, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 7 ¶ 2 • wherein a portion of the nodes of one of the clusters are of different technical architectures and/or run under different operating systems. Line Comment: (SMITH: discloses "participating platforms are heterogeneous" par. [0022]) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 8 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 8, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 8 ¶ 2 • wherein a portion of the nodes comprises a co-processor for hash value calculations. (SMITH: discloses "a portion of the nodes" par. [0113] and "one or more processors" pars. [0220], [0222] or "multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "any number of other processors may be used" par. [0148] and "a method that computes a cryptographic hash of the application before and after the update[; t]he hash results will differ and a whitelist may be used to associate the hash value with the app and version number" par. [0101] or "processor to compute a block hash" par. [0178], Claim 6) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS is deemed the most similar relevant cited prior art. Claim 10 is an independent claim. 
Regarding and as per CLAIM 10, a computer system for verifying a transaction in a blockchain network, See Prior Comment(s) at Claim 1 Par. 1; 
• 10 ¶ 2 • the blockchain network comprising nodes participating in performing the transaction, the computer system comprising: (SMITH: discloses "the nodes" pars. [0104], [0110], [0112], [0114], [0124], [0128], [0146]] and "participating node[]s" par. [0126] and "perform [] transaction" pars. [0104], [0120], [0126]) 
• 10 ¶ 3 • a computer having a processor and a tangible storage device; and (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "[p]rogram instructions may be used to cause a general-purpose or special-purpose processing system that is programmed with the instructions to perform the operations described[; ] methods described herein may be provided as a computer program product, also described as a computer or machine accessible or readable medium that may include one or more machine accessible storage media having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods" par. [0217]) 
• 10 ¶ 4 • a program embodied on the tangible storage device for execution (SMITH: discloses "distributed ledger transactions" pars. [0023], [0114] or "distributed ledger systems" par. [0075] or "distributed ledger approaches" par. [0075] and "components may be embodied by any number of software or hardware forms[; f]or example, a component or module may be implemented as a hardware circuit comprising custom very-large-scale integration (VLSI) circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components[; a] component or module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like[; c]omponents or modules may also be implemented in software for execution by various types of processors[; a]n identified component or module of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions, which may, for instance, be organized as an object, procedure, or function[; n]evertheless, the executables of an identified component or module need not be physically located together" par. [0168]) by the processor, the program having a plurality (SMITH: doesn't expressly and explicitly recite having a plurality --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "a plurality of nodes grouped into clusters of nodes" par. [0009]), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] of program instructions, comprising instructions for: (SMITH: discloses "[p]rogram instructions may be used to cause a general-purpose or special-purpose processing system that is programmed with the instructions to perform the operations described[; ] methods described herein may be provided as a computer program product, also described as a computer or machine accessible or readable medium that may include one or more machine accessible storage media having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods" par. [0217]) 
• 10 ¶ 5 • program instructions to group the nodes of the blockchain network into a plurality of clusters of nodes; See Prior Comment(s) at Claim 1 Par. 3; 
• 10 ¶ 6 • for at least one cluster within the plurality of clusters of nodes; See Prior Comment(s) at Claim 1 Par. 4; 
• 10 ¶ 7 • program instructions to determine, for each node within the at least one cluster, performance parameter values; See Prior Comment(s) at Claim 1 Par. 5; 
• 10 ¶ 8 • program instructions to calculate, for each node within the at least one cluster, a weighted sum of the determined performance parameter values; See Prior Comment(s) at Claim 1 Par. 6; 
• 10 ¶ 9 • program instructions to designate a node, of the at least one cluster, with a highest weighted sum as a cluster leader, See Prior Comment(s) at Claim 1 Par. 7; 
• 10 ¶ 10 • program instructions to designate a number of nodes, of the at least one cluster, whose weighted sum is less than the highest weighted sum, as sub-cluster leaders, wherein those nodes designated as the cluster leader and the sub-cluster leaders represent a predefined percentage of the weighted sums of the performance parameter values of the at least one cluster; See Prior Comment(s) at Claim 1 Par. 8; 
• 10 ¶ 11 • program instructions to dynamically adjust transaction throughput does not deviate from a transaction load generated by the at least one cluster; and See Prior Comment(s) at Claim 1 Par. 9; 
• 10 ¶ 12 • program instructions to verify the transaction for the at least one cluster by the cluster leader and the sub-cluster leaders, See Prior Comment(s) at Claim 1 Par. 10; 
• 10 ¶ 13 • wherein verifying comprises concluding the transaction information in a block that is published to the network after the transaction is broadcast to the blockchain network. (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest after the transaction is broadcast to the blockchain network. --- exactly as recited in this claim) See Prior Comment(s) at Claim 1 Par. 11; 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 11 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. 
Regarding and as per CLAIM 11, the computer system (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) according to claim 10, 
• 11 ¶ 2 • wherein the performance parameter values comprise at least one parameter selected from the group consisting of a number of transactions performed by the node in a first given time period, a number of transactions verified by the node in a second given time period, a period during which the node has been part of the blockchain network, a percentage of up-time of the node in the blockchain network, and a processing power of the node measurable in floating point operations per second or number of hash calculations, memory and/or storage capacities, network bandwidth, CPU clock rate, number of CPUs, bus throughput, and number of threads per CPU. See Prior Comment(s) at Claim 2 Par. 2; 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 12 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. 
Regarding and as per CLAIM 12, the computer system (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) according to claim 10, 
• 12 ¶ 2 • wherein the transaction is part of a distributed ledger program. See Prior Comment(s) at Claim 3 Par. 2; 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 13 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. 
Regarding and as per CLAIM 13, the computer system (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) according to claim 10, 
• 13 ¶ 2 • wherein the nodes are geographically distributed. See Prior Comment(s) at Claim 4 Par. 2; 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 14 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. 
Regarding and as per CLAIM 14, the computer system (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) according to claim 10, 
• 14 ¶ 2 • wherein the nodes of one of the clusters are co-located. See Prior Comment(s) at Claim 5 Par. 2; 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 15 is a dependent claim that directly depends upon parent claim 14, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 10, which is an independent claim. 
Regarding and as per CLAIM 15, the computer system (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) according to claim 14, 
• 15 ¶ 2 • wherein the clusters are geographically distributed. Line Comment: (SMITH: discloses "[c]lusters of IoT devices, such as the remote weather stations 314 or the traffic control group 306, may be equipped to communicate with other IoT devices as well as with the cloud 302" par. [0052]) 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 16 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. 
Regarding and as per CLAIM 16, the computer system (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) according to claim 10, 
• 16 ¶ 2 • wherein a portion of the nodes of one of the clusters are of different technical architectures and/or run under different operating systems. Line Comment: (SMITH: discloses "participating platforms are heterogeneous" par. [0022]) 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS (of which particularly SMITH) is deemed the most similar relevant cited prior art. Claim 17 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. 
Regarding and as per CLAIM 17, the computer system (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) according to claim 10, 
• 17 ¶ 2 • wherein a portion of the nodes comprises a co-processor for hash value calculations. See Prior Comment(s) at Claim 8 Par. 2; 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS is deemed the most similar relevant cited prior art. Claim 19 is an independent claim. 
Regarding and as per CLAIM 19, a computer program product for verifying a transaction in a blockchain network, See Prior Comment(s) at Claim 1 Par. 1; 
• 19 ¶ 2 • the blockchain network comprising nodes participating in performing the transaction, the computer program product comprising: (SMITH: discloses "the nodes" pars. [0104], [0110], [0112], [0114], [0124], [0128], [0146]] and "participating node[]s" par. [0126] and "perform [] transaction" pars. [0104], [0120], [0126]) 
• 19 ¶ 3 • one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more computer-readable tangible storage devices, the program instructions comprising: (SMITH: discloses "[p]rogram instructions may be used to cause a general-purpose or special-purpose processing system that is programmed with the instructions to perform the operations described[; ] methods described herein may be provided as a computer program product, also described as a computer or machine accessible or readable medium that may include one or more machine accessible storage media having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods" par. [0217]) 
• 19 ¶ 4 • program instructions to group the nodes of the blockchain network into a plurality of clusters of nodes; See Prior Comment(s) at Claim 1 Par. 3; 
• 19 ¶ 5 • for at least one cluster within the plurality of clusters of nodes; See Prior Comment(s) at Claim 1 Par. 4; 
• 19 ¶ 6 • program instructions to determine, for each node within the at least one cluster, performance parameter values; See Prior Comment(s) at Claim 1 Par. 5; 
• 19 ¶ 7 • program instructions to calculate, for each node within the at least one cluster, a weighted sum of the determined performance parameter values; See Prior Comment(s) at Claim 1 Par. 6; 
• 19 ¶ 8 • program instructions to designate a node, of the at least one cluster, with a highest weighted sum as a cluster leader; See Prior Comment(s) at Claim 1 Par. 7; 
• 19 ¶ 9 • program instructions to designate a number of nodes, of the at least one cluster, whose weighted sum is less than the highest weighted sum, as sub-cluster leaders, wherein those nodes designated as the cluster leader and the sub-cluster leaders represent a predefined percentage of the weighted sums of the performance parameter values of the at least cluster; See Prior Comment(s) at Claim 1 Par. 8; 
• 19 ¶ 10 • program instructions to dynamically adjust transaction throughput does not deviate from a transaction load generated by the at least one cluster; and See Prior Comment(s) at Claim 1 Par. 9; 
• 19 ¶ 11 • program instructions to verify the transaction for the at least one cluster by the cluster leader and the sub-cluster leaders, See Prior Comment(s) at Claim 1 Par. 10; 
• 19 ¶ 12 • wherein the program instructions to verify comprise program instructions to conclude the transaction information in a block that is published to the network (SMITH: discloses "[a] blockchain (sometimes referred to as a block chain) is a continuously growing list of records, called blocks, which can be linked and secured using cryptography[; e]ach block can contain a cryptographic hash of the previous block, a timestamp and transaction data[; a] blockchain can be resistant to modification of the data[; i]t can be an open distributed ledger that can record transactions between parties efficiently and in a verifiable and permanent manner[; a] blockchain can be managed by a peer-to-peer network collectively adhering to a protocol for inter-node communication and validating new blocks[; o]nce recorded, the data in a block cannot be altered retroactively without the alteration of all subsequent blocks" par. [0074] and "blockchain [] network" pars. [0069], [0074], [0077], [0084], [0104], [0166]) after (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest after --- exactly as recited in this claim) the transaction is broadcast to the blockchain network. (SMITH: discloses "[n]etwork 700 includes party A node 702, party B node 704, auditor node 706, and bank node 708, in which blockchain technology provides the participants (party A, party B, auditor, and bank) to share a ledger of transactions that is digitally signed and encrypted[; i]n some embodiments, nodes 702, 704, 706, and 708 can be compute nodes[; t]he ledger can be updated through peer-to-peer replication each time a transaction occurs[; t]his peer-to-peer replication can be implemented in a manner that each participant (nodes 702, 704, 706, and 708) in the network 700 can act as both a publisher and as a subscriber[; e]ach node can receive or send transactions to other nodes, and the data is synchronized across the network 700 as it is transferred" par. [0077]) 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 9 and 18 are not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. Relevant to the claimed subject matter is U.S. Patent Application Publication No. US 2019/0043050 A1 of Smith; Ned M. et al., (hereinafter "SMITH") in view of CAIN in further view of PEFFERS in even further view of U.S. Patent Application Publication No. US 2019/0180276 A1 of Lee; Jisoo et al., (hereinafter "LEE"). 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS and LEE (of which particularly SMITH and CAIN and LEE) is deemed the most similar relevant cited prior art. Claim 9 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 9, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 9 ¶ 2 • wherein a plurality of transactions (SMITH: discloses "blockchain [] can record transactions between parties efficiently and in a verifiable and permanent manner[; a] blockchain can be managed by a peer-to-peer network collectively adhering to a protocol for inter-node communication and validating new blocks[; o]nce recorded, the data in a block cannot be altered retroactively without the alteration of all subsequent blocks" par. [0074] or "[e]ach blockchain node (for example, each blockchain compute node) can include in its transaction block an estimation of current time[; b]lockchain technology can be used [] to process transactions in a data exchange (or information exchange)" par. [0023]) is combined (SMITH: doesn't expressly and explicitly recite is combined --- however LEE: clearly discloses, teaches, and/or suggests the feature -- "one or more new blocks containing several event records associated with a plurality of events (e.g., after receiving event information for a plurality of transactions related to a plurality of users)[; i]t should be understood that steps 501-506 could be repeated (e.g., sequentially or in batches) for a plurality of events related to a plurality of users before generating a new block comprising event records for the plurality of events[; t]herefore, the generated new block may comprise a large number of event records[; t]he event records may include event information andor trust information, as well as other types of data for storage on the blockchain, such as smart contracts" par. [0119] or "a new block containing event records[,] the new block may contain a plurality of other event records for various events (e.g., transactions, user information, other smart contracts, and the like), and the automated event processing computing platform 410 may transmit the new block to the other nodes on the blockchain network 200" pars. [0126], [0180]), [See Remarks Below] to a block and wherein a copy of the block is stored (SMITH: discloses as described previously in this paragraph and "[f]IG. 12 also illustrates the local blockchain copy for each of the nodes (1204A, 1204B,..., 1204N)" par. [0128] and "recorded in the blockchain ledgers" par. [0098]) by each designated cluster leader. (SMITH: doesn't expressly and explicitly recite by each designated cluster leader. --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "cluster leader node" Abstract, pars. [0009], [0011]-[0015], [0031]-[0034], [0048]-[0055], [0057]-[0065], Claims 1, 4-5, 7-8, 10, 14, 16-19, 21, 25, 28-29, 31, 33-34), [See Remarks Below] 
With respect to above-noted claimed element [2] "each designated cluster" which is disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon omits to mention within its explanations an explicit and express recitation of [2] "each designated cluster" as recited in the claim being considered. However, herein relied upon are portions of the disclosure of CAIN which sufficiently teaches the feature apposite to the claimed invention as commented about above with citation(s) to exemplary disclosures within CAIN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SMITH by adding or substituting the feature [2] "each designated cluster" as taught and/or suggested by CAIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH with these previously described teachings of [2] "each designated cluster" sufficiently taught, suggested, and/or disclosed in CAIN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to provide a method [] in ad-hoc networks that is particularly well suited for networks having a relatively large number of nodes". (CAIN: par. [0008]). 
With respect to above-noted claimed element [1] "a plurality of transactions is combined to a block" which is disclosed by LEE: the teachings and/or suggestions within the disclosures of SMITH and CAIN thus far relied upon fail to record within the authors' explanations an explicit and express recital of [1] "a plurality of transactions is combined to a block" as required by the instant claim. Nevertheless, herein relied upon are portions of the disclosure of LEE which sufficiently teaches the feature applicable to the claimed invention as pointed out above with reference(s) to exemplary disclosures within LEE that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of SMITH and CAIN by adding or substituting the feature [1] "a plurality of transactions is combined to a block" as taught and/or suggested by LEE, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH and CAIN with these previously described teachings of [1] "a plurality of transactions is combined to a block" sufficiently taught, suggested, and/or disclosed in LEE because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "digital processing systems that create and maintain block chain data structures". (LEE: par. [0001]). 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. SMITH and CAIN and PEFFERS and LEE (of which particularly SMITH and CAIN and LEE) is deemed the most similar relevant cited prior art. Claim 18 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. 
Regarding and as per CLAIM 18, the computer system (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) according to claim 10, 
• 18 ¶ 2 • wherein a plurality of transactions are combined to a block and wherein a copy of the block is stored by each designated cluster leader. See Prior Comment(s) at Claim 9 Par. 2; 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20190173666 A1 by Ardashev; Ruslan et al. discloses HIERARCHICAL BLOCKCHAIN CONSENSUS OPTIMAZATION SCHEME.
USPGPub No. US 20140195984 A1 by ASLAM; Javed et al. discloses ANALYTIC FRAMEWORKS FOR PERSONS OF INTEREST.
USPGPub No. US 20180018738 A1 by Bernauer; Alexander et al. discloses DIGITAL ASSET PLATFORM.
USPGPub No. US 20190149418 A1 by Bertsche; Ryan et al. discloses CLUSTERED APPLICATION MANAGEMENT WITH A BLOCKCHAIN.
USPGPub No. US 20170236103 A1 by Biton; Eli discloses Peer-to-Peer Financial Transactions Using A Private Distributed Ledger.
USPGPub No. US 20180082296 A1 by BRASHERS; Per W. discloses SYSTEMS AND METHODS FOR USING A DISTRIBUTED LEDGER FOR DATA HANDLING.
USPGPub No. US 20180060496 A1 by Bulleit; Douglas A. et al. discloses BLOCKCHAIN-BASED MECHANISMS FOR SECURE HEALTH INFORMATION RESOURCE EXCHANGE.
USPAT No. US 10250708 B1 to Carver; David C. et al. discloses High performance distributed system of record.
USPGPub No. US 20190220324 A1 by Carver; David C. et al. discloses High performance distributed system of record with distributed random oracle.
USPGPub No. US 20190199787 A1 by Carver; David C. et al. discloses Distributed system of record transaction receipt handling in an overlay network.
USPGPub No. US 20180174231 A1 by Chenard; Jesse R. et al. discloses ENHANCED LEDGER SYSTEM AND METHOD.
USPGPub No. US 20180255125 A1 by Chrapko; Evan V et al. discloses PROVIDING VIRTUAL MARKERS BASED UPON NETWORK CONNECTIVITY.
USPGPub No. US 20140172708 A1 by Chrapko; Evan V et al. discloses SYSTEMS AND METHODS FOR PROVIDING VIRTUAL CURRENCIES.
USPGPub No. US 20190354723 A1 by DASSENNO; Fausto discloses WEIGHTED SOURCE DATA SECURED ON BLOCKCHAINS.
USPGPub No. US 20170367023 A1 by DEMCHENKO; Grigory Victorovich discloses METHOD OF AND SYSTEM FOR PROCESSING A TRANSACTION REQUEST IN DISTRIBUTED DATA PROCESSING SYSTEMS.
USPGPub No. US 20180109541 A1 by Gleichauf; Paul Harry discloses BLOCKCHAIN MINING USING TRUSTED NODES.
USPGPub No. US 20190199514 A1 by HARI; Adiseshu et al. discloses METHOD AND APPARATUS FOR ACCELERATING THE BLOCKCHAIN FOR SECURE AND HIGH THROUGHPUT APPLICATIONS.
USPGPub No. US 20060026599 A1 by Herington; Daniel E. et al. discloses System and method for operating load balancers for multiple instance applications.
USPGPub No. US 20180359089 A1 by Innes; Timothy et al. discloses BLOCKCHAIN-BASED SOCIAL MEDIA HISTORY MAPS.
USPGPub No. US 20190058719 A1 by Kar; Abhishek et al. discloses SYSTEM AND A METHOD FOR DETECTING ANOMALOUS ACTIVITIES IN A BLOCKCHAIN NETWORK.
USPGPub No. US 20190058709 A1 by Kempf; James et al. discloses TENANT MANAGEMENT METHOD AND SYSTEM IN A CLOUD COMPUTING ENVIRONMENT.
USPGPub No. US 20190251199 A1 by Klianev; Ivan discloses Transactions Across Blockchain Networks.
USPGPub No. US 20180189753 A1 by Konda; Vijay et al. discloses INFRASTRUCTURE FOR OBLIGATION MANAGEMENT AND VALIDATION.
USPGPub No. US 20180337847 A1 by Li; Hui et al. discloses INDEXING A MULTI-LAYER BLOCKCHAIN SYSTEM.
USPGPub No. US 20190013943 A1 by MAIM; Enrico discloses METHODS AND SYSTEMS IMPLEMENTED IN A NETWORK ARCHITECTURE WITH NODES CAPABLE OF PERFORMING MESSAGE-BASED TRANSACTIONS.
USPGPub No. US 20190081793 A1 by Martino; William et al. discloses PARALLEL-CHAIN ARCHITECTURE FOR BLOCKCHAIN SYSTEMS.
USPGPub No. US 20150293992 A1 by Meehan; Stephen W. et al. discloses CLUSTER PROCESSING AND RANKING METHODS INCLUDING METHODS APPLICABLE TO CLUSTER DEVELOPED THROUGH DENSITY BASED MERGING.
USPGPub No. US 20180341930 A1 by Moir; Mark S. et al. discloses Sharded Permissioned Distributed Ledgers.
USPGPub No. US 20190349733 A1 by Nolan; Keith et al. discloses DECENTRALIZED DATA STORAGE AND PROCESSING FOR IoT DEVICES.
USPGPub No. US 20190238525 A1 by Padmanabhan; Prithvi Krishnan et al. discloses Systems, methods, and apparatuses for implementing super community and community sidechains with consent management for distributed ledger technologies in a cloud based computing environment.
USPGPub No. US 20180357683 A1 by Pickover; Clifford A. et al. discloses RATING DATA MANAGEMENT.
USPGPub No. US 20140075002 A1 by Pradhan; Satyabrata et al. discloses METHODS FOR CLUSTERING NETWORKS BASED ON TOPOLOGY DISCOVERY AND DEVICES THEREOF.
USPAT No. US 9077580 B1 to Randhawa; Amarinder Singh et al. discloses Selecting preferred nodes for specific functional roles in a cluster.
USPGPub No. US 20180012311 A1 by Small; George L. et al. discloses SECURE AND TRACEABLE MANUFACTURED PARTS.
USPGPub No. US 20190114584 A1 by TOOHEY; Mark et al. discloses INFORMATION SYSTEM FOR ITEM VERIFICIATION.
USPGPub No. US 20170332239 A1 by Vaughn; Robert Lawson et al. discloses COOPERATIVE SECURITY IN WIRELESS SENSOR NETWORKS.
USPGPub No. US 20180204192 A1 by Whaley; Andrew et al. discloses Secure Digital Data Operations.
USPGPub No. US 20170116315 A1 by Xiong; Jinjun et al. discloses FAST PATH TRAVERSAL IN A RELATIONAL DATABASE-BASED GRAPH STRUCTURE.
USPGPub No. US 20200145283 A1 by Zeng; Yan et al. discloses INTRA-CLUSTER NODE TROUBLESHOOTING METHOD AND DEVICE.
USPGPub No. US 20180123779 A1 by Zhang; Jiangang discloses Flexible Blockchain Smart-Contract Deployment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Wednesday and Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        05/11/2022